                     UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF WISCONSIN
In re:


LONNIE JEROME FREY AND KELLY DAWN FREY             Case No. 13-31125-SVK
SHARON M MCGEE                                     Case No. 14-24169-SVK
WILLIAM ROBERT AND LINDA SUSAN WRASMAN             Case No. 14-27511-SVK
JAMES FRANCIS AND TARA KARIN TARANTINO             Case No. 14-31662-SVK
NEDA E. SALINAS                                    Case No. 15-21258-SVK
JENNIFER M LUNAR                                   Case No. 15-23487-SVK
KEN A EISBRENNER AND ANN M. EISBRENNER             Case No. 15-23747-SVK
EDDIE MOORE, JR. AND LINDA G. MOORE                Case No. 15-30905-SVK
JUDITH J. AUSTEN                                   Case No. 16-21393-SVK
MARIE ARROYO                                       Case No. 16-24677-SVK
FABIOLA CASTILLO                                   Case No. 17-20643-SVK
STEPHEN L. PANLENER AND LEISA M. PANLENER          Case No. 17-21392-SVK
MARGARET SMITH                                     Case No. 17-22338-SVK
DUANE ANTHONY AND JUNE EVELYN ORESKOVIC            Case No. 17-24481-SVK
BARBARA JOYCE YOUNGBAUER                           Case No. 17-25954-SVK
DONALD O. EVANS                                    Case No. 17-26181-SVK
TITUS L. BROWN AND VICTORIA R. BROWN               Case No. 17-28052-SVK
HANSI M. HERZOG AND INGRID I. EBNER-HERZOG         Case No. 17-29227-SVK
BRIAN KEYS                                         Case No. 17-30681-SVK
SHARON MARGARET BOINSKI                            Case No. 17-30744-SVK
COLBY ANDREW JAMES GREEN                           Case No. 17-30861-SVK
ALICE MARY BIWER                                   Case No. 17-32114-SVK
KAREN BOYKIN MARTINSON                             Case No. 18-20747-SVK
JOANN WILLIAMS                                     Case No. 18-20843-SVK
MIRIAM LOPEZ                                       Case No. 18-20998-SVK
ANDREJA DRAGISICH                                  Case No. 18-21291-SVK
GUADALUPE MATA FACUNDO                             Case No. 18-21482-SVK
RICHARD ALAN ROEGLIN                               Case No. 18-21549-SVK
MARICELA ROQUE                                     Case No. 18-21997-SVK
SHAQUOYA S. HAYNES                                 Case No. 18-22038-SVK
JANICE PRESCOTT                                    Case No. 18-22424-SVK
NADIA BERZATI                                      Case No. 18-22920-SVK
BARBARA ANN PIASKOSKI                              Case No. 18-23660-SVK
LATONYA LATRICIA QUIN                              Case No. 18-23736-SVK
ADRIAN J. AND CHAUNCEY S. MONTGOMERY               Case No. 18-23813-SVK
DELLA ELIZABETH
            Case 18-24685-kmp Doc 60 Filed 12/26/18CasePage
                  ANN  TERRELL                          No. 18-24593-SVK
                                                             1 of 2
RICHARD W. LEWIS, JR.                                              Case No. 18-24685-SVK
SHEVELL N. HARMON                                                  Case No. 18-25734-SVK
VERONICA RENEE ALLEN                                               Case No. 18-27622-SVK
RASHAAD R. GRAY                                                    Case No. 18-27722-SVK
STEPHANIE LEBORIA DUPREE                                           Case No. 18-28619-SVK

                            Debtors.




          ORDER APPROVING SUBSTITUTION OF COUNSEL FOR DEBTORS


      Having reviewed the stipulation for substitution of attorney for Debtors,

IT IS ORDERED:

     1.   The stipulation is approved.


     2.   Krysta L. Kerr is substituted in place of Angela M. Soltis as counsel of record for
          the Debtors.


                                            #####




             Case 18-24685-kmp           Doc 60   Filed 12/26/18      Page 2 of 2
